Citation Nr: 1447074	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-04 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment from November 7, 2011, to December 9, 2011.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the VA Medical Center (VAMC) in Murfreesboro, Tennessee.  

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge, but did not appear for the hearing.  Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2013).


FINDINGS OF FACT

1.  The Veteran is not service-connected for any disabilities and was not participating in a vocational rehabilitation program under 38 U.S.C. Ch. 31.

2.  From November 7, 2011, to December 9, 2011, care and services were rendered for a stroke. 

3.  The Veteran had not received medical services from the VA health care system under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of the emergency treatment beginning November 7, 2011.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred during from November 7, 2011, to December 9, 2011, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.120, 17.1000-1008 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist and Other Preliminary Matters

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA); however, those provisions are not applicable in cases such as this where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  No amount of additional evidentiary development would change the result of this case.  Accordingly, VA's duties to notify and assist are not applicable here and need not be addressed.  

Further in this regard, the Board is aware that the Veteran appointed a Veterans Service Organization (VSO) as his representative in a September 1969 form.  The Board does not find any express revocation of this appointment.  The record indicates that the RO, however, has not recognized the Veteran as having a representative in relation to this current appeal that began decades after this appointment and the Veteran has not asserted that he is represented.  To the extent that this appointment is still valid, however, this appeal, again, is denied as a matter of law.  Therefore, there can be no prejudice in moving forward with this appeal at this time as the denial is based on the undisputed facts of this appeal.

II.  Analysis

The Veteran seeks payment or reimbursement for the medical care that he received during treatment from November 7, 2011, to December 9, 2011.  At the time of his treatment, he was not service-connected for any disabilities.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1002 (the implementing regulations).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), which provides general authority for the reimbursement of non-VA emergency treatment.  Eligibility for reimbursement under this Act requires satisfaction of all of the following:  

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

76 Fed. Reg. 79,067, 79,071 (Dec. 21, 2011) (to be codified at 38 C.F.R. § 17.1002(a)-(h)).  

During the pendency of the appeal, certain regulatory amendments went into effect on January 20, 2012, which removed the following requirement under 38 C.F.R. §17.1002:

The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized).  

Hence, prior to the January 2012 regulatory amendments, there were nine criteria listed under 38 C.F.R. §17.1002(a)-(i) (2011).  

Under 38 U.S.C.A. § 1728, reimbursement of certain medical expenses is available only where emergency treatment not previously authorized was rendered requires satisfaction of all of the following: 

(a) to a veteran in need of such emergency treatment to a veteran (1) for an adjudicated service-connected disability, (2) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (3) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (4) for any illness, injury, or dental condition in the case of a veteran who is participating in a vocational rehabilitation program under 38 U.S.C. Ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.28(j); and 

(b) emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part; and, 

(c) VA or other Federal facilities were not feasibly unavailable.  VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  
38 U.S.C.A. §§ 1725(f)(1)(B), 1728(a); 38 C.F.R. § 17.120 as amended in 76 Fed. Reg. 70,067-71.  

The Court has observed that, given the use by Congress of the conjunctive "and" in the statute, emphasized in the above quotation, "all three statutory requirements would have to be met before reimbursement could be authorized."  Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).  

The Veteran initially applied for VA health benefits in November 2010.  His application shows that he did not want an appointment with a VA doctor or provider as soon as one became available.  There are no records or other evidence indicating that the Veteran sought treatment within the 24 months prior to the private treatment in which the expenses at issue were incurred.  The Veteran sought treatment beginning on November 7, 2011, for a stroke.  In the Veteran's March 2012 substantive appeal, his wife reported that the Veteran did not want an appointment with a VA doctor when he applied for health benefits in November 2010 as he had no other health issues other than an ankle injury.  There is no indication that he was participating in a vocational rehabilitation program under 38 U.S.C. Ch. 31 in November and December 2011.  

Based on a review of the record, the Board finds that payment or reimbursement of unauthorized medical expenses incurred during treatment from November 7, 2011, to December 9, 2011, is not warranted.  Initially, the Board finds that his treatment from November 7, 2011, to December 9, 2011, was not preauthorized by VA.  With regard to prior authorization, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.52(a).  However, hospital care or medical services in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, for treatment of:  1) a service-connected disability; 2) a disability for which a veteran was discharged or released from the active military, naval, or air service; 3) a disability of a veteran who has a total disability permanent in nature from a service-connected disability; 4) a disability associated with and held to be aggravating a service-connected disability; or 5) a disability of a veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1). 

In this case, the evidence fails to show that the treatment provided to the Veteran from November 7, 2011, to December 9, 2011, was preauthorized.  Indeed, the Veteran has not contended that he sought authorization from VA prior to his seeking the treatment at issue for his stroke.  
Additionally, the Veteran did not receive care in a situation which would permit fee-basis care under 38 U.S.C.A. § 1703(a)(3) and 38 C.F.R. § 17.52(a)(3).  Eligibility for fee-basis care under subsection (a)(3) of both the statute and the regulation requires that the veteran actually have been receiving care in a VA facility in an emergency requiring referral to a non-VA facility for further care.  Here, there is no indication that the Veteran was receiving medical care at VA at the time of the need for his treatment arose.  Consequently, the Veteran is not eligible to receive fee-basis emergency care at a non-VA hospital as well.

VA is only able to contract for non-VA hospital care when it is given authority by the laws and statutes governing such care, which are set forth in 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52 et. seq.  See VAOPGCCONCL 1-95 (Mar. 31, 1995).  In the present case, the Board finds that VA had no legal authority to contract for the non-VA hospital emergency room care that the Veteran received because he was not eligible for fee-basis care.  As the Veteran is not service-connected for any disabilities, the treatment at issue was not for a service-connected disability or a disability aggravating a service-connected disability and the Veteran was not totally disabled.  Also, he was not participating in a rehabilitation program under 38 U.S.C. Ch. 31.  The Board finds, therefore, that the medical expenses incurred as a result of private treatment from November 7, 2011, to December 9, 2011, were unauthorized.  

Thus, as the Board has concluded that the treatment was not preauthorized by VA, the Board will now discuss why the criteria for the reimbursement of costs for unauthorized emergency medical treatment under 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728 are not met.  

In this case, the evidence fails to show that the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  As discussed above, the Veteran first applied for enrollment in the VA health care system in November 2010, but indicated that he did not wish to see a doctor at that time.  The evidence does not show, nor does the Veteran contend, that he received VA health care in the 24 months prior to his stroke in November 2011.  As all the statutory requirements under 38 U.S.C.A. § 1725 have to be met before reimbursement could be authorized, the Board concludes that payment or reimbursement under this statutory provision is not warranted.  Consequently, the Veteran is not entitled to payment or reimbursement of unauthorized medical expenses incurred during treatment from November 7, 2011, to December 9, 2011.

As already discussed above, the Veteran is not service-connected for any disabilities, is not totally disabled, and he was not participating in a rehabilitation program under 38 U.S.C. Ch. 31.  Therefore, he is not entitled to payment or reimbursement of unauthorized medical expenses incurred during treatment from November 7, 2011, to December 9, 2011, under 38 U.S.C.A. § 1728.

The Board recognizes that there are financial difficulties that arise from unexpected medical expenses.  While the Board sympathizes with the Veteran's situation and the particular circumstances therein, the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Here, again, it is not in dispute that the Veteran did not receive VA health care in the 24 months prior to his stroke in November 2011.  Therefore, the Veteran's claim of entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment from November 7, 2011, to December 9, 2011, is denied as a matter of law.  


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment from November 7, 2011, to December 9, 2011, is denied.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


